                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                        Case No. 2;19-cr-00065
              Plaintiff,
                                                        JUDGE ALGENON L. MARBLEY
       V.

                                                        Magistrate Judge King
TOMMY EDWARDS, JR.,


              Defendant.



            ORDER ADOPTING MAGISTRATE JUDGE KING*S REPORT AND
      RECOMMENDATION ACCEPTING DEFENDANT'S GUILTY PLEA [#281


       This matter is before the Court on Magistrate Judge King's Report and Recommendation

Accepting Defendant Tommy Edwards, Jr.'s plea of guilty to one count of False Representation

of a Social Security Number, 42 U.S.C. § 408(a)(7)(B).          (Doc. 28.)    The Report and

Recommendation was filed on August 7,2019, and the parties had fourteen days thereafter to raise

any Objections. Neither side has filed an Objectionto the Report and Reconunendation, and the

time for doing so has now passed.

       Having reviewed theReport and Recommendation, the Court finds that Magistrate Judge

King reached the correct conclusion. Accordingly, the Court ADOPTS Magistrate Judge King's

August 7, 2019 Report and Recommendation as this Court's findings of fact and conclusions of

law. Defendant's guilty plea is hereby ACCEPTED.

       IT IS SO ORDERED.


                                             /s/ Algenon L. Marbiev
                                            ALGENON L. MARBLEY
                                            UNITED STATES DISTRICT JUDGE

DATED: September 5,2019
